NUMBER 13-09-00665-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
______________________________________________________________

JOSEPH HANSLER, TOBIN HANSLER TRUST,
AND TARA HANSLER TRUST,                                                Appellants,

                                         v.

MICHAEL WILLIAMS, JOSEPH P. WENDT,
KIM COX, PAUL KRATZIG, AND
PURDUE INVESTMENTS, INC.,                          Appellees.
_____________________________________________________________

             On appeal from the 105th District Court
                    of Nueces County, Texas.
______________________________________________________________

                        MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
                   Memorandum Opinion Per Curiam

      Appellants, Joseph Hansler, Tobin Hansler Trust, and Tara Hansler Trust,

attempted to perfect an appeal from a judgment entered by the 105th District Court of

Nueces County, Texas, in cause number 08-5232-D. Judgment in this cause was signed
on August 18, 2009. A motion for new trial was filed on July 20, 20071. Pursuant to Texas

Rule of Appellate Procedure 26.1, appellants’ notice of appeal was due on November 16,

2009, but was not filed until December 9, 2009.

        A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See

Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor to

Rule 26). However, appellant must provide a reasonable explanation for the late filing: it

is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462,

462 (Tex. App.–Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.–Waco

2002, no pet.).

        On December 11, 2009, the Clerk of this Court notified appellants of this defect so

that steps could be taken to correct the defect, if it could be done. Appellants were advised

that, if the defect was not corrected within ten days from the date of receipt of this Court’s

letter, the appeal would be dismissed. Appellants responded by filing a motion for leave

to file notice of appeal which was granted by this Court. On January 20, 2010, appellees

filed a motion for rehearing as to the Court’s granting of appellants’ motion for leave to file

notice of appeal and a motion to dismiss appeal for lack of jurisdiction.

        The Court hereby GRANTS appellees’ motion for rehearing as to the Court’s

granting of appellant’s motion for leave to file notice of appeal. Appellants’ notice of appeal




1
 The m otion for new trial was filed under the original cause num ber 08-5232-D and not severed cause num ber
09-4460-D.

                                                     2
was not filed within the fifteen-day grace period.2 Accordingly, this Court improvidently

granted appellants’ motion for leave to file notice of appeal and hereby withdraws its prior

ruling.

          The Court, having examined and fully considered the documents on file, appellants’

failure to timely perfect the appeal, appellants’ motion for leave to file notice of appeal and

appellees’ motion to dismiss appeal for lack of jurisdiction, is of the opinion that the appeal

should be dismissed for want of jurisdiction. Appellees’ motion to dismiss appeal for lack

of jurisdiction is GRANTED. Accordingly, the appeal is hereby DISMISSED FOR WANT

OF JURISDICTION. See TEX . R. APP. P. 42.3(a)(c).



                                                        PER CURIAM

Delivered and filed the
25th day of February, 2010.




2
  Even if appellant had intended to appeal severed cause num ber 09-4460-D, appellants’ notice of appeal
would have been due on Novem ber 17, 2009. The notice of appeal was filed on Decem ber 9, 2009, outside
the fifteen day grace period.

                                                   3